Title: To John Adams from William Willis, 22 November 1819
From: Willis, William
To: Adams, John


				
					Respected & Dear Sir
					Richmond 11 mo: 22 1819
				
				I  have taken the liberty to enclose in this letter to your Son, which fredom I request you will excuse.Altho circumstances have placed me at a greater distance from you, yet neither distance, circumstances, nor time, will ever diminish my sincere respect; and solicitude for your happiness; nor the grateful feelings which I have ever retained, for the long and important Services, which you have rendered your country.It is not with a view to any personal advantages but a sense of duty to others, that has induced me at this stage of my life, to leave my native home and to endeavour to regain a small portion of the property which I have lost, by the injustice & ingratitude of many in whom I confided. These losses however would not afflict me much, had they not made it difficult for me to do justice to others. And although the persons who have claims on me, are indulgent: yet this rather adds to, than diminishes my desire to obtain the means of remunerating them. Placed in this situation, and beginning the world anew, in a City in which I am almost a stranger: You could, Sir render me a very important service, by a letter of introduction to Judge Marshall, with whom I have not the honor of a personal acquaintance. I am very sensible Sir that this is a great favor to ask, and I am also as sensible that if there is no impropriety in the request, (of which you will be the judge) that it will give you satisfaction to comply with it.Wishing you Sir All the happiness this world can afford, beleive me with respectful / esteem your assured friend
				
					Willm Willis
				
				
			